DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2021 has been entered.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese application JP 5-37994 A to Koizumi et al. (“Koizumi”) in view of US Patent Pub No 2011/0170721 A1 to Dickins et al. (“Dickins”).
As to claim 1, Koizumi discloses an acoustic processing apparatus comprising: a sound image localization processing section that performs sound signal processing for localizing a sound image of reproduction sound (see figure 3; pg. 2, ¶ 0003, pg. 3, ¶ 0007 of English translation), and a control section that controls the sound signal processing performed by the sound image localization processing section, on a basis of tilt of listening posture of a listener of the reproduction sound, and adjusts a localization position of the sound image in accordance with 
Koizumi discloses the sound localization processing section as including controllable head related transfer function filtering to generate left and right signals based on the listener’s movements and on an acoustic path between the ears and a sound source (see figures 1-3; pg. 2, ¶ 0003, pg. 3, ¶ 0007 of English translation), but is silent on the type of audio source or the number of audio input channels, and therefore does not expressly disclose wherein the sound image localization processing section is configured to provide a left channel processed sound signal based on combining results of first through fifth controllable filtering of respective first through fifth channel sound signals and to provide a right channel processed sound signal based on combining results of sixth through tenth controllable filtering of the respective first through fifth channel sound signals. However the combination of filtered signals to provide the left and right channel output signals is known in the art, as taught by Dickins, which teaches a similar sound localization system, and further teaches a known sound localization process using head related transfer functions, where the left and right channel output signals are generated by combining a number of input channel signals that have been processed or filtered based on transfer functions for each virtual speaker to each of left and right ears (see figures 1-2; pg. 1, ¶ 0003; pg. 2, ¶ 0028 - ¶ 0029; pg. 4, ¶ 0052 - ¶ 0053), the number of filters for generating each output signal being dependent on the number of input channels, with 5 channels for 5.1 surround sound amounting to 10 filters, where two sets of 5 filtered signals are combined to produce left and right channel output signals (see figure 2; pg. 4, ¶ 0060 - ¶ 0061). 
The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art before the effective filing date of the claimed invention, as such a method of Koizumi, the motivation being to adapt the system to provide localized virtual sounds for a variety of input signals, including stereo or surround sound inputs (Dickins figure 2; pg. 4, ¶ 0060 - ¶ 0061). 
As to claim 2, Koizumi in view of Dickins further discloses wherein the tilt of the listening posture is tilt in a front-rear direction (Koizumi elevation angle θ via forward/backward chair inclination, see figure 3; pg. 3, ¶ 0008 of English translation).  
As to claim 3, Koizumi in view of Dickins further discloses wherein the control section adjusts the localization position of the sound image in an up- down direction in accordance with the tilt of the listening posture (Koizumi localization of sound adjusted to correspond with listener’s elevation angle θ, see figures 1, 3 and 6; pg. 2, ¶ 0003 - ¶ 0004, pg. 3, ¶ 0006, ¶ 0009 of English translation).  
As to claim 4, Koizumi in view of Dickins does not expressly disclose wherein the control section adjusts the localization position of the sound image in an upward direction in accordance with tilt of the listening posture in a front direction set by the listener, and adjusts the localization position of the sound image in a downward direction in accordance with tilt in a rear direction. However it does disclose the elevation angle as being adjusted via forward/backward chair inclination (Koizumi figure 3; pg. 3, ¶ 0008 of English translation), and wherein the localization of sound is adjusted to correspond with listener’s elevation angle θ (Koizumi figures 1, 3 and 6; pg. 2, ¶ 0003 - ¶ 0004, pg. 3, ¶ 0006, ¶ 0009 of English translation). Localizing the sound image in an upward direction when the tilt of the listening posture is in a front direction and in a downward direction when the tilt of the listening posture is in a rear direction is therefore considered an obvious choice based on the teachings of Koizumi, as the inclination angle of the listener corresponds to an inclination angle of the seat, and the seat moves in a front and rear direction when inclined, hence the position of the listener’s head would be lowered when the seat is inclined to the rear and raised when the seat is inclined to the front. It would therefore be obvious to localize the sound image in a downward direction when the seat is tilted rearwards and in an upward direction when the seat is tilted frontwards, so as to localize the sound source according to the inclination angle of the seat and maintain a constant localization of the source based on the listener’s position (Koizumi pg. 5, ¶ 0015 of the English translation). 
As to claim 5, Koizumi in view of Dickins further discloses wherein the control section adjusts height of the localization position of the sound image to a fixed height regardless of the tilt of the listening posture in the front-rear direction (Koizumi pg. 5, ¶ 0015 of the English translation).  
As to claim 7, Koizumi in view of Dickins further discloses wherein the sound image localization processing section localizes the sound image of the reproduction sound through filtering processing using a transfer function of sound from a virtual speaker to the listener, and the control section switches the transfer function in accordance with the tilt of the listening posture and adjusts the localization position of the sound image (Koizumi transfer function with adjustments based on listener position, see figure 3; pg. 2, ¶ 0003, pg. 3, ¶ 0006 - ¶ 0009 of English translation; Dickins figure 2; pg. 4, ¶ 0060 - ¶ 0061).  
As to claim 8, Koizumi in view of Dickins further discloses wherein the sound image localization processing section supplies, to a speaker device, a sound signal subjected to the sound signal processing, the speaker device being disposed at a predetermined position near a head of the listener (Koizumi figure 3; pg. 3, ¶ 0007, pg. 4, ¶ 0010 of English translation).  
As to claim 9, Koizumi in view of Dickins further discloses wherein the speaker device is disposed at a headrest position on a seat back of a chair on which the listener sits (Koizumi figures 3 and 5).  
As to claim 10, Koizumi in view of Dickins further discloses further comprising a tilt detection section that detects tilt of the seat back, wherein the control section uses, as the tilt of the listening posture, the tilt of the seat back detected by the tilt detection section (Koizumi figure 3; pg. 3, ¶ 0006 - ¶ 0008 of English translation).  
As to claim 11, Koizumi in view of Dickins further discloses further comprising a correction processing section that performs correction processing of the sound signal processed by the sound image localization processing section, on a basis of correction control information corresponding to a position of the head of the listener relative to the speaker device, wherein the sound signal subjected to the correction processing performed by the correction processing section is supplied to the speaker device (Koizumi figure 3; pg. 3, ¶ 0007, pg. 4, ¶ 0010 of English translation).  
As to claim 12, Koizumi discloses an acoustic processing method comprising: performing, by a sound image localization processing section, sound signal processing for localizing a sound image of reproduction sound (see figure 3; pg. 2, ¶ 0003, pg. 3, ¶ 0007 of English translation), and controlling, by a control section, the sound signal processing performed by the sound image localization processing section, on a basis of tilt of listening posture of a listener of the reproduction sound, and adjusting, by the control section, a localization position of the sound image in accordance with the tilt of the listening posture (controlled via azimuth and elevation angle detection elements, see figure 3; pg. 2, ¶ 0003, pg. 3, ¶ 0006 - ¶ 0009 of English translation).  
Koizumi discloses the sound localization processing section as including controllable head related transfer function filtering to generate left and right signals based on the listener’s movements and on an acoustic path between the ears and a sound source (see figures 1-3; pg. 2, ¶ 0003, pg. 3, ¶ 0007 of English translation), but is silent on the type of audio source or the number of audio input channels, and therefore does not expressly disclose wherein sound signal processing includes providing a left channel processed sound signal based on combining results of first through fifth controllable filtering of respective first through fifth channel sound signals and providing a right channel processed sound signal based on combining results of sixth through tenth controllable filtering of the respective first through fifth channel sound signals. However the combination of filtered signals to provide the left and right channel output signals is known in the art, as taught by Dickins, which teaches a similar sound localization system, and further teaches a known sound localization process using head related transfer functions, where the left and right channel output signals are generated by combining a number of input channel signals that have been processed or filtered based on transfer functions for each virtual speaker to each of left and right ears (see figures 1-2; pg. 1, ¶ 0003; pg. 2, ¶ 0028 - ¶ 0029; pg. 4, ¶ 0052 - ¶ 0053), the number of filters for generating each output signal being dependent on the number of input channels, with 5 channels for 5.1 surround sound amounting to 10 filters, where two sets of 5 filtered signals are combined to produce left and right channel output signals (see figure 2; pg. 4, ¶ 0060 - ¶ 0061). 
The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art before the effective filing date of the claimed invention, as such a method of producing left and right signals for a localized virtual sound image is well known, and would therefore have been merely a straightforward possibility when providing sound localization based on head related transfer functions as already taught by Koizumi, the motivation being to adapt the system to provide localized virtual sounds for a variety of input signals, including stereo or surround sound inputs (Dickins figure 2; pg. 4, ¶ 0060 - ¶ 0061). 
As to claim 13, Koizumi discloses a processing device, that performs a sound signal processing method comprising: performing sound signal processing for localizing a sound image of reproduction sound (see figure 3; pg. 2, ¶ 0003, pg. 3, ¶ 0007 of English translation), and controlling the sound signal processing on a basis of tilt of listening posture of a listener of the reproduction sound, and adjusting a localization position of the sound image in accordance with the tilt of the listening posture (see figure 3; pg. 2, ¶ 0003, pg. 3, ¶ 0006 - ¶ 0009 of English translation).   
  Koizumi does not expressly disclose a non-transitory computer readable medium storing instructions that when executed by the processing device, performs the disclosed sound signal processing method. In addition, while it discloses the sound localization processing section as including controllable head related transfer function filtering to generate left and right signals based on the listener’s movements and on an acoustic path between the ears and a sound source (see figures 1-3; pg. 2, ¶ 0003, pg. 3, ¶ 0007 of English translation), Koizumi is silent on the type of audio source or the number of audio input channels, and therefore does not expressly disclose wherein sound signal processing includes providing a left channel processed sound signal based on combining results of first through fifth controllable filtering of respective first through fifth channel sound signals and providing a right channel processed sound signal based on combining results of sixth through tenth controllable filtering of the respective first through fifth channel sound signals. However the combination of filtered signals to provide the left and right channel output signals is known in the art, as taught by Dickins, which teaches a similar sound localization system including instructions carried out by at least one processor (see pg. 3, ¶ 0045 - ¶ 0046), and further teaches a known sound localization process using head related transfer functions, where the left and right channel output signals are generated by combining a number of input channel signals that have been processed or filtered based on transfer functions for each virtual speaker to each of left and right ears (see figures 1-2; pg. 1, ¶ 0003; pg. 2, ¶ 0028 - ¶ 0029; pg. 4, ¶ 0052 - ¶ 0053), the number of filters for generating each output signal being dependent on the number of input channels, with 5 channels for 5.1 surround sound amounting to 10 filters, where two sets of 5 filtered signals are combined to produce left and right channel output signals (see figure 2; pg. 4, ¶ 0060 - ¶ 0061). 
The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art before the effective filing date of the claimed invention, as such a method of producing left and right signals for a localized virtual sound image is well known, and would therefore have been merely a straightforward possibility when providing sound localization based on head related transfer functions as already taught by Koizumi, the motivation being to adapt the system to provide localized virtual sounds for a variety of input signals, including stereo or surround sound inputs (Dickins figure 2; pg. 4, ¶ 0060 - ¶ 0061). 

4.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi in view of Dickins and further in view of US Patent Pub No 2017/0105540 A1 to Jacobs et al. (“Jacobs”).
As to claim 6, Koizumi in view of Dickins discloses the acoustic processing apparatus according to claim 3.
Koizumi in view of Dickins does not disclose wherein the control section adjusts the localization position of the sound image in the up-down direction in accordance with tilt of the listening posture set by external equipment. However setting a seat tilt by an external equipment is known in the art and would therefore have been an obvious choice before the effective filing date of the claimed invention, as taught by Jacob, which discloses a similar reclining chair system, and further discloses wherein the chair can be powered and enabled for local and/or remote control, including control of the recline orientation (see Abstract; pg. 1, ¶ 0009). The proposed modification is therefore considered obvious to one of ordinary skill in the art, the motivation being to enable remote controlling of the reclining feature, which can be advantageous depending on which environment or venue the chair is used in, particularly to enable a master control of multiple chairs for safe and efficient operation (Jacob pg. 3, ¶ 0075 - ¶ 0077).

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652